       Case 2:19-cv-00622-MV-SMV Document 20 Filed 01/28/21 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO


RICHARD SWOPES,

       Plaintiff,

v.                                                            Case No. 19-cv-0622 MV-SMV

NEW MEXICO DEPARTMENT
OF CORRECTIONS, et al,

       Defendants.


                          MEMORANDUM OPINION AND ORDER

       This matter is before the Court following Plaintiff Richard Swopes’ failure to file an

amended complaint as directed. Plaintiff is incarcerated at the Lea County Correctional Facility

(LCCF) and is proceeding pro se. His original complaint raises claims for deliberate indifference

to medical needs under the Eighth Amendment and medical negligence. (Doc. 1-2 at 5). Plaintiff

seeks relief from: (1) the New Mexico Department of Corrections (“NMDOC”); (2) Centurion

Correctional Healthcare of New Mexico, LLC (“Centurion”); (3) Joe Booker; (4) Jerry Roark; and

M. Ortega-Lewis. Id. at 1, 2, 5. Plaintiff filed the original complaint in New Mexico’s First Judicial

District Court, and Centurion removed the matter to Federal Court on July 8, 2019. (Doc. 1).

       By a ruling entered September 30, 2020, the Court screened the original complaint and

determined that it fails to state a federal claim. (Doc. 19); see also 28 U.S.C. § 1915A (requiring

sua sponte screening of prisoner complaints). Specifically, the Court found that the allegations do

not show any individual Defendant was involved in the alleged wrongdoing. See Trask v. Franco,

446 F.3d 1036, 1046 (10th Cir. 1998) (a § 1983 plaintiff must allege that each government official,

through the official’s own individual actions, has personally violated the Constitution). The
       Case 2:19-cv-00622-MV-SMV Document 20 Filed 01/28/21 Page 2 of 3



original complaint therefore fails to state a claim against Booker, Roark, or M. Ortega-Lewis. As

to the corporate Defendants, NMDOC is “not [a] ... ‘person’ subject to suit under § 1983.” See

Blackburn v. Dep’t of Corr., 172 F.3d 62 (10th Cir. 1999). And while private corporations can be

liable for constitutional violations, the plaintiff must allege that the wrongdoing is traceable to a

corporate policy or custom. See Graves v. Thomas, 450 F.3d 1215, 1218 (10th Cir. 2006). Because

the original complaint does not allege that any policy by Centurion caused the medical issues,

Plaintiff fails to state a claim against the remaining Defendant. For these reasons, the Court

dismissed the original complaint (Doc. 1-2) pursuant to 28 U.S.C. § 1915A for failure to state a

cognizable claim.

       Consistent with Reynoldson v. Shillinger, 907 F.2d 124, 126 (10th Cir. 1990), the Court

permitted Plaintiff to file an amended complaint that cures the above deficiencies. The ruling

included detailed instructions on amending the pleading, such as the legal standards for the

objective and subjective components of the Eighth Amendment deliberate indifference test.

Plaintiff was warned that if he failed to timely file an amended complaint, the Court would dismiss

all federal claims and remand the state tort claims back to New Mexico’s First Judicial District

Court. Such resolution is consistent with the general rule directing federal courts to decline

supplemental jurisdiction when no federal claims remain. See Bauchman v. W. High Sch., 132 F.3d

542, 549 (10th Cir. 1997); Brooks v. Gaenzle, 614 F.3d 1213, 1229–30 (10th Cir. 2010).

       The deadline to file an amended complaint was December 29, 2020. Plaintiff did not

comply or otherwise respond to the Memorandum Opinion and Order. The Court will therefore

dismiss all federal claims raised in the original complaint (Doc. 1-2) with prejudice pursuant to 28

U.S.C. § 1915A for failure to state a claim upon which relief may be granted. The state tort claims


                                                 2
        Case 2:19-cv-00622-MV-SMV Document 20 Filed 01/28/21 Page 3 of 3



raised in the original complaint (Doc. 1-2) will be remanded back to state court, which can

determine whether Plaintiff still wishes to prosecute state claims.

        IT IS ORDERED that all federal constitutional claims raised in Richard Swopes’ Tort

Complaint (Doc. 1-2) are DISMISSED with prejudice; all state law claims raised in that pleading

(Doc. 1-2) are REMANDED to New Mexico’s First Judicial District Court, County of Santa Fe,

Case No. D-101-CV-2018-01831; and the Court will enter a separate judgment closing the federal

case.




                                              _________________________________
                                              HONORABLE MARTHA VÁZQUEZ
                                              UNITED STATES DISTRICT JUDGE




                                                 3
